HARRELL, J.,
dissenting, in which BATTAGLIA, J., joins.
Evolution blessed mankind with, among other beneficial features, opposable thumbs. Perfecting the use of our thumbs, modern descendants of the first Homo Sapiens, unlike other primates, are able to sign their names, in cursive, in a legible manner. This skill requires focus and practice, as the Nuns and others taught us. Today, the Majority opinion strikes a de-evolutionary blow by rewarding failure to put into practice that skill. From this day, our progeny will be able to measure the inevitable decline of our opposable thumbs into vestigial limbs. As a sign to our posterity that there were *481among us those who sought to avert that result, Judge Battaglia and I dissent.
I.
The Montgomery County Board of Elections (“the Board”) rejected 34,339 signatures on the petitions circulated and submitted by or on behalf of the Montgomery County Volunteer Fire-Rescue Association (“the Association”). Of that amount, 23,111 were for signature-related reasons. The Association challenged 15,287 of those 23,111 signatures, each of which it placed, for purposes of appeal, into one of six categories or “buckets,” reflecting varying degrees of legibility (or illegibility). To prevail, the Association’s task was to persuade this Court to conclude that at least 12,395 of the 15,287 “signatures” were excluded improperly.
The Majority opinion, crowning with success the Association’s effort, replaces Title 6 of the Election Law Article with a newly-formulated guideline, explained infra. Regrettably, the Majority neglects to instruct the Board how to apply that guideline. Mimicking minimalism, it states simply that, as “conceded” by the Board at oral argument, if this Court “agree[d] with the Association’s interpretation of ... § 6-203,” we need not engage in “an independent review of the ‘bucketed’ signatures.” Majority op. at 468, 15 A.3d at 801. It does not explain, however, which contested signatures (or “buckets” of signatures) should have been counted as legitimate by the Board.1
II.
The Majority opinion informs state election authorities that a voter may “sign” a petition, under § 6-203, without providing a legible or discernible signature. A signature, it holds, “is but one component ... to be considered in the validation *482process....” Majority op. at 471, 15 A.3d at 802. This conclusion cuts against the clear language of the statute. Doe v. Montgomery County Bd. of Elections, 406 Md. 697, 712, 962 A.2d 342, 351 (2008) (“We begin our analysis by first looking to the normal, plain meaning of the language of the statute .... If the language of the statute is clear and unambiguous, we need not look beyond the statute’s provisions and our analysis ends.”) (internal quotation marks and citations omitted).
The Majority prefaces its reasoning by noting that “our primary goal” in statutory interpretation is “always to discern the legislative purpose, the ends to be accomplished, or the evils to be remedied by a particular provision____” (Internal quotation marks and citation omitted). Judge Battaglia and I agree certainly with this principle. This does not give the Majority free rein, however, to look beyond the plain words of the statute, where those words are clear and unambiguous. Rather, when the Legislature says what it means, i.e., what it intends, see Dep’t of Motor Vehicles v. Greyhound Corp., 247 Md. 662, 668, 234 A.2d 255, 258 (1967) (“The legislative intent is to be sought in the first instance in the words used in the statute ....”) (internal quotation marks and citation omitted), the Court is duty-bound to carry into effect “clear and unambiguous [statutory] language,” “even if [we] might be of the opinion that the policy of the legislation is unwise, or even harsh or unjust, if no constitutional guarantees are impaired by the legislation.” Greyhound Corp., 247 Md. at 668-69, 234 A.2d at 258 (emphasis added) (internal quotation marks and citation omitted). As we shall demonstrate infra, the Majority opinion crafts its own version of what the law should be and, thereby, avoids a purported harsh result — the rejection of “authentic” signatures.
The pertinent provisions of § 6-203 state:
§ 6-203. Signers; information provided by signers
(a) In general. — To sign a petition, an individual shall:
(1) sign the individual’s name as it appears on the statewide voter registration list or the individual’s surname of *483registration and at least one full given name and the initials of any other names; and
(2)include the following information, printed or typed, in the spaces provided:
(i) the signer’s name as it was signed;
(ii) the signer’s address;
(iii) the date of signing; and
(iv) other information required by regulations adopted by the State Board.
(b) Validation and counting. — The signature of an individual shall be validated and counted if:
(1) the requirements of subsection (a) of this section have been satisfied;
(2) the individual is a registered voter assigned to the county specified on the signature page and, if applicable, in a particular geographic area of the county;
(3) the individual has not previously signed the same petition;
(4) the signature is attested by an affidavit appearing on the page on which the signature appears;
(5) the date accompanying the signature is not later than the date of the affidavit on the page; and
(6) if applicable, the signature was affixed within the requisite period of time, as specified by law.
§ 6-203 (emphasis added).
“To sign a petition,” a voter must provide his or her handwritten signature in one of two specific ways. The voter may sign his or her name “as it appears on the statewide voter registration list,” “or ” the voter may sign his or her “surname of registration and at least one full given name and the initials of any other names.” § 6-203(a)(l) (emphasis added). If the voter fails to do either, his or her signature should be invalidated under § 6 — 203(b)(1) (“The signature of an individual shall be validated and counted if ... the requirements of subsection (a) of this section have been satisfied.”). An illegible handwritten signature is not compliant with the statute.
*484After today, however, a voter no longer need sign his or her name. Rather, a voter may provide a single illegible, indiscernible, unintelligible and otherwise meaningless mark, which may (or may not) be close to his or her actual signature. In effect, the Majority opinion has read the signature requirement out of the statute. It collapses the “handwritten signature” requirement of § 6-203(a)(l) and the “additional information” requirements of § 6-203(a)(2) into a totality of the circumstances test: § 6-203(b)(l) authorizes validation “if there is sufficient cumulative information on the face of the petition, e.g. a signature, a printed name, address, date of signing, and other information required by regulation----” Majority op. at 474, 15 A.3d at 804 (emphasis added). In doing so, the Majority articulates its desired statutory scheme, not that of the Legislature. At bottom, the General Assembly enumerated specific requirements, from which the voter is not free to pick and choose. That is especially true with the “handwritten signature” — a requirement which the Legislature placed first in the panoply, separate from the rest of the requirements.
The Majority is clear that, in its view, “[§] 6-203(a)(l) does not address legibility, or penmanship, of the signature, and for the Board to impose such a strict requirement reaches beyond the scope of the statute.” Majority op. at 477, 15 A.3d at 806. We submit, however, that the Legislature would have not installed a “handwritten signature” requirement, which describes two detailed ways a voter may sign, unless it expected (i.e., presumed) that the voter sign legibly.2 The Majority opinion highlights also that “other States have specifically addressed legibility in their election laws, but the Maryland General Assembly has not.” Majority op. at 477, 15 A.3d at *485806 n. 15 (citations omitted.) In this regard, we observe only that it was these States’ legislatures, not their highest courts, which did so.
III.
Not only does the Majority opinion’s conclusion discount the clear language of the statute, it distances itself curiously from our quite recent opinion in Doe. In Doe, as in the present case, an interested group challenged a local law via referendum. To do so, the group’s representatives acquired handwritten signatures on its petitions, some of which were challenged as “failing] to mirror the voter’s identity on the statewide voter registration list.” Doe, 406 Md. at 709, 962 A.2d at 349. In validating the signatures, the trial court “determined that the signature provisions of [§ ] 6-203 were merely suggestive ....” Id. The Majority opinion here acknowledges that we held in Doe, however, that the “signature requirements in subsection (a)(1) were mandatory----” Yet, the Majority here maintains that, in Doe, “[w]e were not asked to address .... whether a signature must be legible, when there is other information identifying the signer----” Majority op. at 470-71, 15 A.3d at 802-03.
The Majority opinion concludes that Doe led the State Board of Elections to “alter[] the manner in which it approached signature review____” Majority op. at 475, 15 A.3d at 805. Pursuant to new guidelines issued after the filing of Doe, the State Board of Elections demands an “exact[ ]” match between the handwritten signature and the printed name. Such an “exact ‘match’ ” is not so required, the Majority holds, because “[t]he necessary inference ... is that the petitioning party would essentially be compelled to obtain a copy of the statewide voter registration list and advise persons prior to signing ... that they should consult the list and sign and print their name[s] precisely as [they] appear[ ] on that list.” Majority op. at 476-78, 15 A.3d at 806-07. Thus, “[t]here is no indication in the statute that this collateral process is required *486when exercising the right to referendum.” Majority op. at 477,15 A.3d at 806.
A. Doe is Dispositive and Should not be Swept Aside.
We note initially that § 6 — 203(a)(2)(i)—the printed name requirement — was not at issue in Doe; rather, § 6 — 203(a)(1) was. The Court was not confronted with whether the handwritten signatures had to match the printed names; the question was whether the handwritten signatures had to “mirror the voter’s identity on the statewide voter registration list.” Doe, 406 Md. at 709, 962 A.2d at 349. In Doe, voters— who had two possible ways to “sign” the petition — chose the “as it appears on the ... registration list” route and failed to comply. Those voters could have signed with their “surname of registration,” etc. and, thereby, avoided most of the “mirroring” obligations, but they did not.
The present case raises the same issue as in Doe. As such, our conclusion in Doe■ — that the “specific signature requirements” in § 6-203 are mandatory — should be dispositive of the present case. Doe, 406 Md. at 704, 962 A.2d at 346 (emphasis added) (quoting the relevant question presented). The primary shortcoming of the bucketed signatures, in the case sub judice, is not that voters failed to print their names exactly as they had signed it under § 6-203(a)(2)(i); it is that voters failed to sign legibly, so that the Board could not discern whether the signature (1) “mirror[ed]” the statewide voter registration list under § 6-203(a)(l) or, in the alternative, (2) fulfilled the tenets of the second manner of signing— “surname of registration,” etc.
The Majority opinion acknowledges that the “[t]he parties contest the meaning of § 6-203(a)(l),” the signature requirement, as opposed to the “matching” requirement of § 6-203(a)(2)(i). Majority op. at 472, 15 A.3d at 803. In its Opposition to Petition for Writ of Certiorari in the present case, the Board clarified that it did not reject any signature unless it was illegible because then “it could not be discerned whether the person ‘sign[ed their] name as it appears on the statewide voter registration list or the ... surname of registration’,” etc. (quoting § 6-203(a)(l)). Thus, the Circuit Court *487opined that “[t]he voter must sign his name as it appears on the voter registration list....”
For its part, the Association sought to make this case about the Board rejecting signatures which did not match printed names. The first step in the validation process is, no doubt, to examine “if the printed name matches the signature exactly.” The second step, according to the Board’s guidelines, however, asks whether the name mirrors the statewide voter registration list or is acceptable under part two of § 6-203(a)(l), “surname of registration,” etc. In either case — if an election official finds that a signature does not match the printed name or that a signature does not fulfill the handwritten signature requirements — he or she must invalidate it using the same code, RS (“Registration Signature does not meet criteria”). Using this encompassing RS code, the Board rejected 22,447 signatures here. Even the Association recognized, in its Petition for Writ of Certiorari, that the printed names are relevant to the extent they represent “additional information” that “confirm[s]” the voters were “registered ... in Montgomery County ... and had executed their lawful, normal signatures.” In other words, the Association hopes that the printed names mitigate the signatures’ illegibility, rather than satisfy the matching requirement of § 6-203(a)(2)(i).
B. “Requirements” are Required.
Assuming arguendo that the primary focus should be on the matching of the handwritten signatures to the printed names, the Majority opinion remains flawed. In Doe, we held relevantly that “[t]he plain meaning of the words ‘shall’ and ‘requirements’ in [$ ] 6-203 reflect that ... the provisions are mandatory, not suggestive.” Doe, 406 Md. at 728, 962 A.2d at 360. As a result, “we decline[d] the invitation to reverse our past holding that a signer is required to comply with the signature requirements governing petitions for referendum.” Doe, 406 Md. at 732-33, 962 A.2d at 363.
Among the signature requirements, to which we referred in Doe, is the mandate that a voter print his/her name “as it was *488signed.” § 6-203(a)(2)(i). As § 6-203(a)(l) instructs voters to sign in a specific way, their printed names should also appear in a specific way. Without a legible handwritten signature, election authorities are left unable to ascertain if voters fulfilled the printed name requirement. It must be fulfilled because voters are not free to pick and choose among the mandatory requirements of § 6-203.
C. The Majority Opinion’s “Necessary Inference” is Unnecessary.
The Majority opinion bases its conclusion on the happening of an event which has not happened, ie., the institution of a collateral process whereby a “petitioning party would ... be compelled to obtain a copy of the statewide voter registration list and advise persons prior to signing the petition that they should consult the list and sign and print their name precisely as it appears on that list.” Majority op. at 476-78, 15 A.3d at 806-07. Its concern for the development of such a process is fallacious, although perhaps a petition-gatherer would be wise to advise solicited voters that there are two ways of signing by hand, one of which entails the voter recalling how his or her name appears on the statewide voter registration list and the other requires much less recollective retention and should be executable by most.
As the trial court noted, the solution is as simple as instructing voters that “‘[w]hen in doubt [as to your registration name], write your full name and sign your full name.” After all, “he [or she] cannot err by inscribing more information than necessary.” Perhaps that is why one Association petition solicitor achieved a signature-acceptance rate of 84 percent.
IV.
The Majority opinion’s conclusion also contradicts the Legislature’s intent. The Majority opinion asserts that “the overarching goal of the entire Petition Subtitle is to ensure that only eligible voters sign petitions.... ” Majority op. at 473, 15 A.3d at 804. We disagree. The express goal of § 6-207 “is *489to ensure that the name of the individual who signed the petition is listed as a registered voter.” § 6-207(a)(2). The goal of § 6-203 — the provision at issue in the present case — is related, but distinct. Its goal is to root out fraud and other irregularities.
Because the Majority opinion assumes the general purpose of Title 6 of the Election Law Article is to identify registered voters, it is able to conclude more easily that a handwritten signature is “but one component” to be considered. Majority op. at 471,15 A.3d at 802. As such, “an illegible signature does not preclude validation.” Id. The Majority reaches its holding — regarding the “but one component” description of the handwritten signature requirement — by relying upon Barnes, etc. v. State, ex rel. Pinkney, 236 Md. 564, 204 A.2d 787 (1964). See Majority op. at 480, 15 A.3d at 808 (“[W]e restate our conclusion in Barnes [ ] that the signature provided under § 6-203(a)(l) is but one of many pieces of identifying information that the Board must assess to determine the validity of a petition entry.”)
Barnes considered the question of whether the Legislature could demand that each petition signer provide not just his or her handwritten signature, but also his or her address, precinct, and printed name. At the time the facts of Barnes occurred, some forty-seven years ago, the applicable statute read as follows:
In every petition (including an associated or related set of petitions) under the provisions of Article XVI of the State Constitution, there shall be appended to the signature of each signer his residence, the precinct or district wherein he is registered as a voter, and immediately below the signature of any such signer, there shall be either printed or typed, the name of such signer.
Maryland Code (1941, 1962 Repl. Vol, 1964 Supp.), Article 33, § 169.
At that time, the Maryland Constitution stated, however, that “no other verification shall be required,” aside from the handwritten signature. MD. CONST, art. XVI, § 4 (amended 1976; 1982). We held that the additional requirements of § 169 did not conflict with the constitutional right to referenda *490because they “pertain[ed] only to the identification of the signer.” Barnes, 236 Md. at 571, 204 A.2d at 791 (“Clearly, the provisions of the [constitutional] Article will be furthered if ... a referendum petition is to be put upon the ballot only if it has the requisite number of genuine signature of registered voters. ”) (emphasis added).
The Majority opinion here concludes from Barnes that all the requirements outlined in § 6-203 — from handwritten signature to additional information — exist for identification purposes solely. See Majority op. at 478, 15 A.3d at 807 (“An illegible signature ... should be considered as part of the entire petition entry, that must be used to identify the individual signer under § 6-203.”) (emphasis added). According to the Majority, these requirements should be considered collectively.
Since Barnes, the Legislature enacted in 1998 the current version of the Election Law Article.3 Where previously we noted a distinction between “identification” and “verification,” the current statute equates the two. See § 6-207(a)(2) (“The purpose of signature verification ... is to ensure that the name of the individual who signed the petition is listed as a registered voter.”) (emphasis added). Moreover, where the former statute in Barnes separated the “handwritten signature” requirement from the other information, the current statute requires that voters actually “sign” the petition by providing their signature and the additional information. Thus, the additional information is no longer merely for identification purposes; it is needed, in the first instance, to “sign” the petition, then for “validation,” and ultimately for identification, or “verification.”4
*491The 1998 statutory changes underscore two important observations. First, the Majority opinion misses the mark when it equates signing and “validation” with identification, i.e., it collapses the “validation” and “verification” processes, respectively. In § 6-203, the Legislature discusses the process of signing and “validation.” At this stage, the General Assembly is concerned with rooting out fraud and other irregularities. For example, § 6 — 203(3)—(5) instruct validators to examine whether: (3) the voter has previously signed the same petition, (4) the circulator attests to the entry, and (5) the signature date is not later than the attestation date. Compare Doe, 406 Md. at 732, 962 A.2d at 363 (“The purpose of validation, relating to whether the signature is sufficient, is to ‘provide additional means by which fraudulent or otherwise improper signatures upon a referendum petition may be detected.’ ”) (quoting Bames, 236 Md. at 574, 204 A.2d at 793) with id. (“[T]he purpose of signature verification, relating to the existence of [the] registration of the voter and the signature count, is to ‘ensure that the name of the individual who signed the petition is listed as a registered voter.”’) (quoting § 6-207(a)(2)) (emphasis added).5
*492By assuming that the requirements in § 6-203 serve only the purpose associated with § 6-207, i.e., identification or “verification,” the Majority opinion is able to conclude that — to achieve adequately the goal of identification — the election authority, realistically speaking, does not need each piece of information required by § 6-203. Rather, just some pieces, taken together, may supply the election authority with enough to determine whether a voter is registered properly. Unfortunately, the Majority opinion overlooks the fact that the requirements of § 6-203 dictate how a voter actually “sign[s]” a petition in the first instance. The Legislature provided but one way to “sign a petition,” and it required multiple pieces of information. To convey that information, legibility is no doubt an integral ingredient. The Majority overlooks also that § 6-203 serves an invaluable, independent purpose from § 6-207— to detect fraud and other irregularities, as opposed to confirm proper voter registration. Rather, the Majority would allow voters to bypass the Legislature’s statutory safeguards.6
*493Second, however one perceives the distinction between validation and verification, we glean from the 1998 enactment of the current statute additional evidence about the importance of the handwritten signature requirement. The statute in Barnes required only that voters sign their name, without specifying how. Presumably, therefore, less or no premium was placed on the legibility of that signature. In § 6-203(a)(1), the Legislature demanded more from a voter, instructing how he or she should sign his or her name. The Majority opinion eliminates this provision and, instead, resurrects and reinstates the Barnes statute, in direct contravention of the Legislature’s present intent.
V.
In enacting Title 6, the Legislature weighed the risk of authentic signatures being rejected against the value of rooting out fraud and deceit. The Legislature balanced also the benefit of ensuring registered voters are heard against the *494cost of election authorities spending substantial time and money scrutinizing illegible signatures, trying to match them to records. Indeed, Board employees here devoted more than 3,000 hours, over 20 days, reviewing the petitions.7 Today, this Court dons the cloak of a legislator to readjust these balances. Our job, however, is to say what the statutory law is, not what we wish it to be, even if we think that law “unwise,” “harsh,” and “unjust.” Greyhound Corp., 247 Md. at 668-69, 234 A.2d at 258 (emphasis added) (internal quotation marks and citation omitted).
The Majority opinion orders election authorities to disregard otherwise clear legislative instructions and instead conduct, for each petition entry, a painstaking analysis to compensate for failed penmanship. It does not instruct the election authorities, however, how much weight they should give each completed requirement, or what combination of requirements satisfies the statute, or if they must exhaust all identification efforts before invalidating a signature. How does a voter *495“sign” a petition? After today, there is no clear answer. The Majority makes the individual requirements suggestive and, in the process, renders Doe a dead letter.8
I would affirm the judgment of the Circuit Court for Montgomery County.
Judge BATTAGLIA authorizes me to state that she joins the views expressed in this Dissent.

. This oversight was foreseen by the Circuit Court for Montgomery County when it observed that "the questioned signatures need to be properly apportioned to show that one half of the total signatures required were submitted on or before August 4."


. The Majority opinion does not suggest that the fulfillment of any other requirement in § 6-203 may be illegible, except for the "handwritten signature.” The Legislature, however, required each provision of § 6-203 to be met by specific information provided in a specific way (e.g., "printed or typed"). The Legislature did not omit, expressly or impliedly, the "handwritten signature" requirement from the same type of particularity or legibility.


. In anticipation of a comprehensive revision of the Election Code, the General Assembly authorized a Commission to Revise the Election Code. In its report, it mentioned how the revised Code was to include "substantive structural changes.” Report of the Commission to Revise the Election Code 2 (1997)


. We pause to question just what does the Majority opinion hold on this point? We said in Barnes that "legislation to implement the referendum provisions of the Constitution must be reasonable and must not place any undue burden on the exercise of that constitutional right.” *491Barnes, etc. v. State, ex rel. Pinkney, 236 Md. 564, 573, 204 A.2d 787, 791-92 (1964). Even though the State Board’s guidelines, in the present case, merely restate (nearly verbatim) the requirements of § 6-203, the Court appears to hold today that those guidelines, rather than § 6-203, impose an unreasonable and undue burden. See Majority op. at 476, 15 A.3d at 805-06 n. 14; see also Dutton v. Tawes, 225 Md. 484, 491, 171 A.2d 688, 690 (1961) ("Election officials of course should do what the law tells them to do----”); Report of the Commission to Revise the Election Code at 55 (reviewing the old Bames statute, in preparation for the new 1998 version, and finding that "[m]any of the details of the petition format and process are [already] contained in the statute”); see id. at 2 (stating that the revised Code is to be characterized by "clarity, precision, consistence, conformity, completeness, and effectiveness____”). Perhaps the Majority meant to say that the statute itself, not the State Board's guidelines, is violative of Bames?


. The Bames Court stated that the additional requirements help root out fraud, like the modern-day § 6-203. See Bames, 236 Md. at 574, 204 A.2d at 793. Bames also stated, however, that these additional requirements help identify the signer as a registered voter, like § 6-207. See Bames, 236 Md. at 571, 204 A.2d at 791. Bames was not internally *492contradictory, but reflected how such additional information — e.g., address and date of signing — is used for both purposes, an understanding the Legislature codified later in the current statute.


. Section 6-203(a)(l) does not impose too heavy a burden for petition signers, who need only remember their first, middle, and last names. On this point, we find particularly persuasive the petitioner's brief in Doe.
Far from a "hypertechnical'' burden, the signature requirement is a safeguard against fraud and abuse. The General Assembly did not state in the Election Code that purported signers are merely required to provide enough information for the [Board of Elections ("BOE”) ] to determine that a person bearing at least a similar name is registered. It demanded that more detailed information be provided than what the BOE relied upon here, which, frankly, is no more than could be pulled from a local telephone directory. Without the information the General Assembly wisely required, an overly-zealous petition circulator could simply leaf through a phonebook and sign for County residents using the name and address information provided. Based on the standards the BOE admits it applied, these "signatures” would all pass muster, even though only partial name information was provided, so long as there was overlap with some of the data in the voter registration list. The General Assembly's simple expedient of requiring signers to identify themselves by their full names and/or initials is an important safeguard against the fraud that can easily *493occur in a referendum petition process. See, e.g., Citizens Comm. for D.C. Video Lottery Terminal Initiative v. D.C. Bd. of Elections and Ethics, 860 A.2d 813, 816 (D.C.2004) (describing circulator practice of forging names out of telephone directory); In re Armentrout [99 I11.2d 242, 75 Ill.Dec. 703], 457 N.E.2d 1262, 1264-65 (111.1983) (describing "roundtabling" practice where [a] group of partisans take turns forging names from telephone directory on referendum petition). Indeed, here the court below saw fit to disqualify dozens of signatures that on their face "raise genuine suspicion about authenticity.” These purported signatures, which included a number that appeared to have been made by the same hand, were particularly obvious and crude examples of suspicious signature entries. (E877) (circuit court finding that "[i]t’s patent to me the same person filled every one of these [signature entries] out"). The BOE’s decision to validate the many purported signatures that fail to comply with § 6-203(a)(1) removes an important safeguard against less easily detected manipulation of the referendum process.
Moreover, Maryland law is clear that referendum requirements cannot be jettisoned by boards of elections or petition sponsors simply because compliance poses some burden. “If the burden [of a referendum provision] is too heavy, the remedy is by an appropriate [legislative] amendment” to the provision, not simply by disregarding it. Ferguson [v. Sec'y of State, 249 Md. 510, 517, 240 A.2d, 232 236 (1968)].
Brief of Petitioner at 41-44 (footnote and some citations omitted).


. The trial judge perceived keenly here that "given the less-favored nature of the referendum process,” see Ritchmount P’ship v. Bd. of Supervisors of Elections, 283 Md. 48, 60 n. 8, 388 A.2d 523, 531 n. 8 (1978) ("Popular support for the direct legislation movement in the United States was short-lived, lasting only about 20 years (1898-1918) ....”) (citation omitted); Kelly v. Marylanders for Sports Sanity, Inc., 310 Md. 437, 456-57, 530 A.2d 245, 254 (1987) (quoting with approval an Attorney General opinion which concluded that “the broad language of the exception [in the Constitution],” exempting certain appropriation laws from referendum, was designed to forestall "the State serious financial embarrassment in the performance of its various essential functions”) (internal quotation marks and citation omitted); Tyler v. Sec’y of State, 229 Md. 397, 402, 184 A.2d 101, 103-04 (1962) (observing that "[t]he exercise of the right of referendum is drastic in its effect” and, therefore, "the stringent [requirements] employed in Section 4 of [Article XVI of the Maryland Constitution] shows an intent that those seeking to exercise the right of referendum ... must ... strictly comply with the conditions prescribed”) (citations omitted):
It would be unreasonable ... to require [Board] employees to crosscheck or investigate every illegible signature, which numbered here in the several thousands. Even the small cross-section of names supplied to the court by Montgomery County during argument demonstrates that such an examination could be inconclusive, because the original (and sometimes illegible) voter registration application did not appear to be similar to the petition signature.


. Our final word here is borrowed from the trial judge in the present litigation, who summarized our thoughts on the matter nicely.
In the court’s view, it takes modest effort to sign a legible name. Many of us have sloppy penmanship because we write quickly or carelessly. [The Board's] counsel represented at argument that where the first letters of required names were discernible, the signature was counted. It is difficult to believe that the average person, with a modicum of effort, cannot impress upon a paper at least a rudimentary signature that would meet the statute’s requirements. While not all of us have the talent to be calligraphers, surely most are able to sign legibly enough that a match with a printed name can be made.